--------------------------------------------------------------------------------

Exhibit 10.45
 

       
SHARE KUN-PLEDGE AGREEMENT
         
dated as of October 29, 2010
         
among
         
SUNPOWER CORPORATOIN
   
as Pledgor
         
THE FINANCIAL INSTITUTIONS
   
named herein as Pledgees
         
UNION BANK, N.A.
   
as Administrative Agent
         
relating to
         
CREDIT AGREEMENT DATED AS OF OCTOBER 29, 2010
                logo 1 [logo1.jpg]        


Share Kun-Pledge Agreement
 

--------------------------------------------------------------------------------

 


CONTENTS


Section
 
Page
     
Section 1.
Interpretation
1
     
Section 2.
Establishment of Kun-Pledge
2
     
Section 3.
Pledgor’s Representations and Warranties
3
     
Section 4.
Pledgor’s Obligations
3
     
Section 5.
Dividends and Voting Rights
5
     
Section 6.
Enforcement by Administrative Agent and Pledges
5
     
Section 7.
Attorney-in-fact
7
     
Section 8.
Assignment
7
     
Section 9.
Further Assurance
7
     
Section 10. 
Termination and Release of Securities
8
     
Section 11. 
Miscellaneous
8



SCHEDULES


Schedule I 
List of Pledgees

Schedule II 
Details of Shares



EXHIBITS


Exhibit A
Form of Power of Attorney

Exhibit B
Form of Supplemental Agreement

Exhibit C
Form of Notice of Assignment

 
Share Kun-Pledge Agreement
 

--------------------------------------------------------------------------------

 
 
SHARE KUN-PLEDGE AGREEMENT


THIS SHARE KUN-PLEDGE AGREEMENT (this “Pledge Agreement”) is entered into as of
October 29, 2010, by and among:


(1)
SUNPOWER CORPORATION, a Delaware corporation (the “Pledgor”);



(2)
THE FINANCIAL INSTITUTIONS listed in Schedule I hereto (individually a “Pledgee”
and collectively, the “Pledgees”, which term shall include their respective
successors, transferees and assigns); and



(3)
UNION BANK, N.A., as administrative agent for the Lenders (as defined below) (in
such capacity, the “Administrative Agent”, which term shall include its
successors, transferees and assigns).



RECITALS


WHEREAS:


(A)
Pursuant to that certain Credit Agreement, dated as of the date hereof, by and
among the Pledgor, the guarantors from time to time party thereto, the
Administrative Agent, and the Pledgees, as lenders (including all annexes,
exhibits and schedules thereto, as from time to time amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), the Pledgees have
agreed to make the Loan to or for the benefit of the Pledgor on and subject to
the terms and conditions set forth therein.



(B)
The Pledgor is the legal and beneficial owner of shares of Woongjin Energy Co.,
Ltd., a company organized under the laws of the Republic of Korea (“Korea”),
having its principal office at 1316 Gwanpyeong-dong, Yoosung-ku, Daejeon, Korea
(the “Company”), the details of which are specified in Schedule II hereto
(together with any Additional Shares (as defined below), the “Pledged Shares”).



(C)
It is a condition precedent to the borrowings under the Credit Agreement that
the Pledgor enter into this Pledge Agreement and grant a kun-pledge
(Kun-Jil-Kwon) to the Pledgees and the Administrative Agent of all Pledged
Shares owned by the Pledgor pursuant to the terms and conditions herein.



(D)
This Pledge Agreement is the Korean Share Pledge referred to in the Credit
Agreement.



NOW, THEREFORE, it is agreed as follows:


Section 1.            Interpretation


1.1
Words and expressions defined in the Credit Agreement shall, unless otherwise
defined herein or the context otherwise requires, have the same meaning when
used in this Pledge Agreement.  References to any agreement or document shall be
construed as references to



Share Kun-Pledge Agreement
 

--------------------------------------------------------------------------------

 
 
such agreement or document as varied, amended, novated or supplemented from time
to time. In addition, as used in this Pledge Agreement:


1.2
“Additional Shares” means any and all Equity Interests in the Company in which
the Pledgor acquires any beneficial interest at any time after the date of this
Pledge Agreement (including, without limitation, any newly issued shares
subscribed for by the Pledgor in the Company).



1.3
“KSD” means the Korean Securities Depository.



1.4
“Lock-up Period” means the period from May 11, 2010 to December 29, 2010.



1.5
“Secured Obligations” shall mean the Obligations, as defined in the Credit
Agreement, including, without limitation, all of the Pledgor’s obligations
hereunder and under the other Loan Documents.



1.6
“Securities Company” means the securities company in Korea to which the Pledged
shares will be credited upon the expiry of the Lock-up Period.



1.7
“Standing Agent” means Daishin Securities Co., Ltd., as standing agent of the
Pledgor.



1.8
“Transfer Agent” means the KSD as transfer agent of the Company.



Section 2.            Establishment of Kun-Pledge


2.1
The Pledgor hereby pledges to the Pledgees by way of first priority kun-pledge
(the “Kun-Pledge”, kun-jilkwon in Korean), all of its right, title and interest
in the Pledged Shares, and the Pledgees hereby accept such Kun-Pledge of the
Pledged Shares, as collateral security for the due and punctual payment,
performance and discharge in full of the Secured Obligations.



2.2
The Pledgor hereby agrees to provide a Kun-Pledge in favor of the Pledgees over
all of its rights, title and interests in the Additional Shares, substantially
simultaneously with the acquisition of such Additional Shares, and the Pledgees
accept such Kun-Pledge over such Additional Shares pursuant to the terms and
conditions contained herein, as collateral security for the due and punctual
payment, performance and discharge in full of the Secured Obligations.  For the
avoidance of doubt, the Pledgor and the Pledgees hereby agree that, following
the acquisition of or subscription for any Additional Shares by the Pledgor, the
Pledgor and the Pledgees need not enter into a separate agreement in respect of
such Additional Shares or express any intention to provide the Kun-Pledge
contemplated in this Section 2.2 (other than the Supplemental Agreement pursuant
to Section 4.1(d)).



2.3
As security for the due and punctual payment, performance and discharge in full
of the Secured Obligations, the Pledgor hereby assigns to the Pledgees all of
its rights, title, interest, benefits and claims with respect to the Pledged
Shares, including the right to



Share Kun-Pledge Agreement
2

--------------------------------------------------------------------------------

 


demand the return, delivery or transfer of the share certificates representing
the Pledged Shares from KSD (the “Security Assignment”).


Section 3.            Pledgor’s Representations and Warranties


The Pledgor, on the date hereof and throughout the term of this Pledge
Agreement, represents and warrants to the Administrative Agent and the Pledgees
that as of the date hereof:


 
(a)
it owns the shares identified in Schedule II hereto, and such shares were duly
authorized and issued and are fully paid-in and non-assessable;



 
(b)
it has full rights, titles and interests in the Pledged Shares free and clear of
all Liens (save for the Kun-Pledge created hereunder);



 
(c)
it has not pledged, assigned or otherwise transferred to any third party any
interest in the Pledged Shares (other than the Kun-Pledge pursuant to this
Pledge Agreement), including the right to demand the return, delivery or
transfer of the share certificates representing the Pledged Shares from KSD;



 
(d)
it is duly organized, validly existing under the laws of the jurisdiction of its
organization and has all necessary corporate power, authority and legal right to
execute, deliver, and perform its obligations under, this Pledge Agreement;



 
(e)
it has taken all steps necessary to authorize its execution, delivery and
performance of this Pledge Agreement;



 
(f)
it has obtained all authorizations from Governmental Authorities in any
jurisdiction and any third parties necessary in order to execute, deliver and
perform this Pledge Agreement;



 
(g)
its execution, delivery and performance of this Pledge Agreement are not in
conflict with any applicable Law, its Organization Documents, or any indenture,
deed, agreement or undertaking entered into by it or by which it is bound;



 
(h)
this Pledge Agreement constitutes the legal, valid and binding obligations of
the Pledgor enforceable in accordance with its terms; and



 
(j)
this Pledge Agreement is in proper legal form under the law of Korea for the
enforcement thereof against the Pledgor under such law, and all formalities
required in Korea to be taken by the Pledgor for the validity and enforceability
of the Pledge Agreement have been or will be accomplished.



Section 4.            Pledgor’s Obligations


The Pledgor hereby agrees and undertakes to the Administrative Agent and the
Pledgees that:


Share Kun-Pledge Agreement
3

--------------------------------------------------------------------------------

 


4.1
At any time before the Obligations of the Company under the Loan Documents have
been unconditionally and irrevocably paid and discharged in full:



 
(a)
it shall not initiate or concur in: (i) the appointment of any receiver,
manager, liquidator, trustee or similar officer for the Company or any of its
assets, properties or revenues; or (ii) any proceeding for the winding up or
voluntary or involuntary reorganization, composition or bankruptcy of the
Company;



 
(b)
it shall do all such acts as may be necessary to preserve the Kun-Pledge of the
Pledged Shares, including causing the Company and the Transfer Agent to indicate
in its shareholder’s registry that all of the Pledged Shares have been pledged
to the Administrative Agent and the Pledgees and to ensure that such indication
is not removed, except with the prior written consent of the Administrative
Agent on behalf of the Pledgees;



 
(c)
it shall not assign, transfer, sell, further pledge or otherwise encumber any of
the Pledged Shares; and



 
(d)
it shall from time to time promptly, but in any event no later than seven
Business Days, upon the acquisition of or the subscription for (as applicable)
any Additional Shares:



 
A.
execute and deliver a supplemental agreement (the “Supplemental Agreement”,
which shall form part of this Pledge Agreement), together with the
Administrative Agent on behalf of the Pledgees, substantially in the form of
Exhibit B hereto (or such other form reasonably satisfactory to the
Administrative Agent) to the Administrative Agent; and



 
B.
cause the Company (i) to record the name of each of the Pledgees in all share
certificates representing such Additional Shares as pledgees of such Additional
Shares and deliver the same to the Administrative Agent and (ii) to record the
name and address of each of the Pledgees in the shareholders registry of the
Company as the pledgees of such Additional Shares and deliver the  copy of such
shareholders registry to the Administrative Agent or if the Additional Shares
are deposited in KSD, ensure that such Additional Shares are held through the
Securities Account and undertake the procedures set forth in Section 4.4 below.



4.2
Upon the execution of this Pledge Agreement, the Pledgor shall deliver to the
Standing Agent a notice of the Security Assignment in the form attached as
Exhibit C hereto, with a fixed date stamp affixed thereto, and (i) obtain an
acknowledgement of such notice by the Standing Agent with a fixed date stamp
affixed thereto and (ii) deliver (or ensure delivery) to the Administrative
Agent such notice and acknowledgement.



4.3
On or prior to the execution of this Pledge Agreement, it shall (i) cause the
Standing



Share Kun-Pledge Agreement
4

--------------------------------------------------------------------------------

 


Agent to withdraw the share certificates representing the Pledged Shares from
KSD, (ii) cause the Transfer Agent to endorse each share certificate with the
name of each of the Pledgees (or to the Administrative Agent on behalf of the
Pledgees, as the case may be), deliver the same back to KSD and deliver a
comfort letter issued by the Pledgor’s legal counsel confirming such due
endorsement to the Administrative Agent, and (iii) cause the Transfer Agent to
record the name and address of each of the Pledgees in the shareholders registry
of the Company as the pledgees of the Pledged Shares and deliver a  copy of such
shareholders registry to the Administrative Agent.


4.4
Upon the expiry of the Lock-up Period, the Pledgor shall (i) cause the Standing
Agent to ensure that the Pledged Shares are credited to and held by the Pledgor
in the securities account of the Pledgor (the “Securities Account”) held with a
Securities Company satisfactory to the Administrative Agent (and for that
purpose, if necessary, to cause the recordation of the Kun-Pledge on share
certificates and the shareholders registry of the Company to be deleted), (ii)
cause such Securities Company to register the name and address of each Pledgee
in the registry of client account of the Securities Company for the Securities
Account (the “Securities Account Registry”) and to deliver to the Administrative
Agent a copy of the Securities Account Registry, (iii) do all such acts as may
be necessary in order for the Administrative Agent to be able to enforce the
pledge over the Pledged Shares in the Securities Account without any further
consent, authorization or action by the Pledgor, including, but not limited to,
executing and delivering to the Administrative Agent a Consent to Disposal of
Pledged Shares in the form acceptable to the Securities Company, and (iv) do all
such acts as may be necessary in order for the Administrative Agent to be able
to update the Securities Account Registry, including the names and addresses of
Pledgees, without any further consent, authorization or action by the Pledgor.



Section 5.            Dividends and Voting Rights


Prior to the Administrative Agent’s issuance of a notice following the
occurrence and during the continuance of an Event of Default as defined in the
Credit Agreement, the Pledgor shall be entitled to exercise in its sole
discretion, with respect to the Pledged Shares, all rights and powers, conferred
by statute or otherwise, upon an absolute owner of such Pledged Shares and,
subject to the terms of the Credit Agreement, to receive all dividends,
interest, principal or other payments of money declared or made with respect to
the Pledged Shares, provided, that after the receipt by the Pledgor of such
notice from the Administrative Agent, and during the continuance of such Event
of Default, the Administrative Agent may, subject to the terms of the Loan
Documents and in accordance with applicable Law, exercise or cause to be
exercised in respect of any Pledged Shares any voting rights and rights to
receive dividends, interest, principal or other payments of money, as the case
may be, forming a part of the Pledged Shares and rights conferred on or
exercisable by the bearer or holder thereof in its capacity as such.



 
Section 6.            Enforcement by Administrative Agent and Pledges


6.1
If an Event of Default under the Credit Agreement has occurred and is
continuing, and the Pledgor has received notice of the same from the
Administrative Agent, the



Share Kun-Pledge Agreement
5

--------------------------------------------------------------------------------

 
 
Administrative Agent on its own behalf and on behalf of the Pledgees shall
become forthwith entitled to put into force and to exercise all or any of the
rights and power possessed by the Pledgees as pledgees of the Pledged Shares,
including without limitation, the power to:


 
(a)
during the Lock-up Period, give such notices or instructions, in the name of the
Administrative Agent or in the name of the Pledgor, to the Standing Agent to
effect the delivery of the Pledged Shares to the Administrative Agent (on behalf
of the Pledgees) or its designees, to the extent permitted by applicable Law;



 
(b)
after the expiry of the Lock-up Period, transfer any or all of the Pledged
Shares from the Securities Account to a Pledgee’s or the Administrative Agent’s
securities account by executing a Consent to Disposal of Pledged Shares and
providing the same to the Securities Company;



 
(c)
exercise, to the extent permitted by applicable Law, all voting, consensual and
other powers of ownership pertaining to the Pledged Shares as if the Pledgees
were the sole and absolute owners thereof (and the Pledgor agrees that at such
time and upon the Administrative Agent’s request it will take all such actions
as may be necessary to give effect to such right);



 
(d)
demand, sue for, collect or receive, in the name of the Administrative Agent or
in the name of the Pledgor, any money or property at any time payable or
receivable on account of or in exchange for any of the Pledged Shares, but shall
be under no obligation to do so; and



 
(e)
to the extent permitted by and in accordance with applicable Law, assign, sell
or otherwise dispose of the Pledged Shares to such person, at a public or a
private sale, and upon such terms as the Administrative Agent may reasonably
determine, and the Administrative Agent or any Pledgee or anyone else may be the
purchaser, pledgee or recipient of any or all of the Pledged Shares and
thereafter hold the same absolutely, free from any claims or rights whatsoever,
including any rights of redemption, of the Pledgor.



6.2
If the proceeds (as defined below) of such sale, collection or other realization
of all or any part of the Pledged Shares pursuant to Section 6.1 hereof are
insufficient to cover the costs and expenses of such realization and the payment
in full of the Secured Obligations, the Pledgor shall remain liable for such
deficiency.



6.3
The Administrative Agent and the Pledgees shall incur no liability as a result
of the sale of the Pledged Shares or any part thereof, at any public or private
sale pursuant to Section 6.1 hereof and otherwise. The Pledgor hereby waives any
claims against the Administrative Agent or any Pledgee arising by reason of the
fact that the price at which the Pledged Shares have been sold at such private
sale may be less than the price at which it could have been sold otherwise



Share Kun-Pledge Agreement
6

--------------------------------------------------------------------------------

 


6.4
The proceeds (as defined below) of any sale or other realization of all or any
part of the Pledged Shares shall be applied by the Administrative Agent in
accordance with the Credit Agreement. As used in this Section 6, the “proceeds”
shall mean cash, securities and other property realized in respect of, and
distributions in kind of, the Pledged Shares, including any thereof received
under any reorganization, liquidation or adjustment of debt of the Pledgor.



Section 7.            Attorney-in-fact


The Pledgor hereby irrevocably appoints the Administrative Agent its true and
lawful attorney-in-fact with full power to require, demand and receive any and
all moneys and claims for money due and to become due under or with respect to
its Shares and to take any action or execute any instrument which the
Administrative Agent may deem necessary to accomplish the purpose hereof;
provided, that the Administrative Agent shall not exercise the authority
conferred above unless and until the Administrative Agent on behalf of the
Pledgees is permitted to exercise any of the rights pursuant to Section 6.1. The
Pledgor shall execute the Power of Attorney attached hereto as Exhibit A on the
date of this Pledge Agreement and the date on which the Pledgor acquires any and
all Additional Shares (if any), and hereby authorizes the Administrative Agent
to fill in the date on the executed Power of Attorney at its discretion. The
Administrative Agent agrees not to exercise its rights under such power of
attorney except in connection with the exercise of remedies under Section 6.


Section 8.            Assignment


This Pledge Agreement and the Kun-Pledge created hereunder shall be binding upon
and inure to the benefit of the Pledgor, the Administrative Agent and the
Pledgees and their respective successors and permitted assigns. The
Administrative Agent and any Pledgee may, to the extent permitted by and in
accordance with the Credit Agreement and applicable Law, at any time assign all
or any part (to the extent permitted by the Credit Agreement) of its rights or
obligations hereunder to any party (each an “Assignee”). The parties hereto
agree that to the extent of any assignment, the Assignee shall be deemed to have
the same rights and benefits under this Pledge Agreement as it would have had if
it were a signatory Pledgee hereunder, and the Pledgor shall ensure that
procedures set forth in Section 4.3 or Section 4.4, as applicable, are promptly
completed with respect to the Assignee. The Pledgor may not assign any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent.


Section 9.            Further Assurance


The Pledgor agrees that at any time and from time to time upon the written
request of the Administrative Agent, it shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
action as the Administrative Agent may reasonably request in order to perfect
and/or protect any Lien granted or purported to be granted hereby or to enable
the Administrative Agent and the Pledgees to exercise and enforce their rights
and remedies hereunder with respect to the Pledged Shares pledged by this Pledge
Agreement.


Share Kun-Pledge Agreement
7

--------------------------------------------------------------------------------

 


Section 10.            Termination and Release of Securities


The term of this Pledge Agreement shall begin on the signing date of this Pledge
Agreement and end on the date on which all Secured Obligations shall have been
unconditionally and irrevocably paid and discharged in full and none of the
Pledgees shall be under any further actual or contingent obligation to make any
advance or provide other financial accommodation to any obligor or any other
person under any of the Loan Documents. Upon termination of this Pledge
Agreement, the Administrative Agent and the Pledgees shall  at the request and
cost of the Pledgor promptly release and discharge this Pledge Agreement and the
Kun-Pledge created hereunder


Section 11.            Miscellaneous


11.1
Notices.  All notices, requests and other communications hereunder shall be
given in the manner and to the addresses specified in the Credit Agreement.



11.2
Severability.  If any of the provisions of this Pledge Agreement shall
contravene any Law or be held invalid, this Pledge Agreement shall be construed
as if not containing those provisions, and the rights and obligations of the
parties hereto shall be construed and enforced accordingly.



11.3
Amendments, Changes and Modifications.  This Pledge Agreement shall not be
amended, changed, modified, altered or terminated, unless the prior written
approval of the Pledgor and the Administrative Agent is obtained.  This Pledge
Agreement shall not be amended by an oral agreement.



11.4
Counterparts.  This Pledge Agreement may be executed in multiple counterparts,
each of which, when executed, shall constitute an original but all of which
together shall constitute one and the same instrument.



11.5
Heading.  Headings and titles herein are for convenience only and shall not
affect the construction or interpretation of this Pledge Agreement.



11.6
Entire Agreement.  This Pledge Agreement, together with other Loan Documents, is
intended by the parties as the written final expression of each party's
obligations and rights in connection with the Kun-Pledge of the Pledged Shares
and the Security Assignment and supersedes all prior and contemporaneous
understandings or agreements concerning the subject matter hereof. The
Kun-Pledge is made in conjunction with the security interest granted to the
Agent under the Pledge Agreement dated October 29, 2010 by and between the
Pledgor as grantor and the Administrative Agent as administrative agent for the
Lenders governed by the laws of the State of California (the “U.S. Pledge
Agreement”).  The rights, powers and remedies of the Administrative Agent and
the Pledgees with respect to the Kun-Pledge are in addition to those set forth
in the Credit Agreement, the U.S. Pledge Agreement and the other Loan Documents,
and those which are now or hereafter available to the Administrative Agent or
any Pledgee as a matter of law or equity.  Each right, power and remedy of the
Administrative



Share Kun-Pledge Agreement
8

--------------------------------------------------------------------------------

 


Agent and/or the Pledgees provided for herein or in the Credit Agreement, the
U.S. Pledge Agreement or any of the other Loan Documents, or now or hereafter
existing at law or in equity, shall be cumulative and concurrent and shall be in
addition to every right, power or remedy provided for herein, and the exercise
by the Administrative Agent or any Pledgee of any one or more of the rights,
powers or remedies provided for in this Pledge Agreement, the Credit Agreement,
the U.S. Pledge Agreement or any of the other Loan Documents, or now or
hereafter existing at law or in equity, shall not preclude the simultaneous or
later exercise by any person, including the Administrative Agent, of any or all
other rights, powers or remedies.


11.7
Conflict.  In the case of a conflict between the provisions of this Pledge
Agreement and the provisions of Credit Agreement, the provisions of the Credit
Agreement shall prevail. In the case of a conflict between the provisions of
this Pledge Agreement and the provisions of the pledge agreement dated October
29, 2010 between the Pledgor and the Administrative Agent, which pledge
agreement is governed by the laws of the State of California, the provisions of
this Pledge Agreement shall prevail.



11.8
No Waiver.  Neither the Administrative Agent nor any Pledgee shall, by any act,
delay, indulgence, omission or otherwise, except by an express written
instrument clearly indicating an intention to waive, be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Event of Default. No
failure to exercise, nor any delay in exercising on the part of the
Administrative Agent and the Pledgees, any rights, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power, privilege hereunder shall preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.



11.9
Remedies Cumulative.  The rights and remedies provided herein are cumulative and
may be exercised individually or concurrently, and are not exclusive of any
other rights or remedies provided by Law.



11.10
Action by Pledgees.  To the extent permitted by Law, all notices which may be
given to the Pledgees hereunder, and all rights and remedies which may be
exercised by the Pledgees hereunder, shall be given or exercised by and through
the Administrative Agent and not by any one or more Pledgees directly.



11.11
Governing Law and Jurisdiction.  This Pledge Agreement and the security created
pursuant hereto shall be governed by the laws of Korea in all respects,
including matters of construction, validity and performance. The parties hereto
agree that any legal action or proceeding arising out of or relating to this
Pledge Agreement may be brought in the Seoul Central District Court in Seoul,
Korea and the Pledgor hereby irrevocably submits to the non-exclusive
jurisdiction of such court.



(Signature pages to follow)


Share Kun-Pledge Agreement
9

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Share Kun-Pledge
Agreement to be duly executed as of the day and year first above written.


PLEDGOR


SUNPOWER CORPORATION
 
By
/s/ Dennis V. Arriola
 
Name:
Dennis V. Arriola
 
Title:
Executive Vice President and Chief Financial Officer
 



Share Kun-Pledge Agreement
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT


UNION BANK, N.A., as administrative agent
 
By
/s/ James B. Goudy
 
Name:
James B. Goudy
 
Title:
Vice President
 

 
PLEDGEES


UNION BANK, N.A.,
as pledgee
 
By
/s/ James B. Goudy
 
Name:
James B. Goudy
 
Title:
Vice President
 

 
Share Kun-Pledge Agreement
 

--------------------------------------------------------------------------------

 
 
HSBC BANK USA, NATIONAL ASSOCIATION,
as pledgee
 
By
/s/ Jason A. Huck
 
Name:
Jason A. Huck
 
Title:
Vice President, Relationship Manager
 

 
Share Kun-Pledge Agreement
 

--------------------------------------------------------------------------------

 


SCHEDULE I


LIST OF PLEDGEES


UNION BANK, N.A.


HSBC BANK USA, NATIONAL ASSOCIATION


Share Kun-Pledge Agreement
12

--------------------------------------------------------------------------------

 


SCHEDULE II


DETAILS OF PLEDGED SHARES


WOONGJIN ENERGY CO., LTD.


Shareholder
Type of Shares
Number of Shares
Sunpower Corporation
Ordinary
19,398,510 shares of common stock; representing 31.29% of all issued and
outstanding shares of the Company



Share Kun-Pledge Agreement
13

--------------------------------------------------------------------------------

 


EXHIBIT A


FORM OF POWER OF ATTORNEY


KNOW ALL BY THESE PRESENT that we, Sunpower Corporation (the “Shareholder”), do
hereby constitute and appoint Union Bank, N.A. (the “Bank”) as the true and
lawful attorney-in-fact with full power and authority on behalf and in the name
of the Shareholder to exercise all or any of the rights and power conferred on
the Shareholder in respect of the shares of Woongjin Energy Co., Ltd. (listed in
the Appendix attached hereto) (the “Pledged Shares”), including without
limitation, the right and power to:


(a)
exercise, to the extent permitted by applicable Law, all voting, consensual and
other powers of ownership pertaining to the Pledged Shares as if the Bank were
the sole and absolute owners thereof (and the Shareholder agrees that at such
time and upon the Bank’s request it will take all such actions as may be
necessary to give effect to such right);



(b)
demand, sue for, collect or receive, in the name of the Bank or in the name of
the Shareholder, any money or property at any time payable or receivable on
account of or in exchange for any of the Pledged Shares, but shall be under no
obligation to do so; and



(c)
to the extent permitted by and in accordance with applicable Law, assign, sell
or otherwise dispose of the Pledged Shares to such person, at a public or a
private sale, and upon such terms as the Bank may reasonably determine, and the
Bank or any Pledgee or anyone else may be the purchaser, pledgee or recipient of
any or all of the Pledged Shares and thereafter hold the same absolutely, free
from any claims or rights whatsoever, including any rights of redemption, of the
Pledgor.



Words and expressions defined in the Share Kun-Pledge Agreement dated as of
October 29, 2010 by and among, inter alios, the Shareholder as pledgor, the
financial institutions listed in Schedule I thereto as pledgees and the Bank as
Administrative Agent (as amended and supplemented) shall, unless otherwise
defined herein or the context otherwise requires, have the same meaning when
used in this Power of Attorney.


The undersigned hereby confirms, and undertakes to confirm, all actions to be
taken by the attorney-in-fact duly appointed hereunder.


IN WITNESS WHEREOF, the undersigned hereunto affixed his name and signature as
of _____________________ ___ 20__.


SUNPOWER CORPORATION


Share Kun-Pledge Agreement
14

--------------------------------------------------------------------------------

 


By:
     
Name:
   
Title:
 



Appendix


Details of Pledged Shares


WOONGJIN ENERGY CO., LTD.


Shareholder
Type of Shares
Number of Shares
Sunpower Corporation
Ordinary
19,398,510 shares of common stock; representing 31.29% of all issued and
outstanding shares of the Company



Share Kun-Pledge Agreement
15

--------------------------------------------------------------------------------

 


EXHIBIT B




FORM OF SUPPLEMENTAL AGREEMENT


1.             We make reference to the Share Kun-Pledge Agreement (as amended
and supplemented, the “Pledge Agreement”) dated October 29, 2010 entered into by
and among Sunpower Corporation as pledgor (the “Pledgor”), the financial
institutions listed in Schedule I thereto as pledgees (individually, a “Pledgee”
and collectively, the “Pledgees” which term shall include their respective
successors in title, permitted assigns and permitted transferees from time to
time) and Union Bank, N.A., acting individually for itself and for the benefit
of the Pledgees as Administrative Agent (the “Administrative Agent”, which term
shall include its successors in title, permitted assigns and permitted
transferees from time to time).  This Pledge agreement shall constitute a
“Supplemental Agreement” for the purposes of Section 4.1(d) of the Pledge
Agreement.


2.             Words and expressions defined or referred to in the Pledge
Agreement shall, unless otherwise defined herein or the context otherwise
requires, have the same meaning when used in this Supplemental Agreement.


3.             Pursuant to Section 4.1(d) of the Pledge Agreement, and in order
to secure the payment, performance and discharge in full of the Secured
Obligations, the Pledgor hereby pledges by way of first priority kun-pledge in
favour of the Pledgees all of its rights, title and interests in Additional
Shares as listed in the Annex 1 attached hereto.


4.             By execution of this Supplemental Agreement, it shall be deemed
that this Supplemental Agreement constitutes a part of the Pledge Agreement and
that this Supplemental Agreement, taken together with the Pledge Agreement,
shall constitute one and the same agreement.


[Signature page follows]


Share Kun-Pledge Agreement
16

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Agreement
to be executed as of _________, [**].


PLEDGOR


SUNPOWER CORPORATION


By
     
Name:
   
Title:
 



ADMINISTRATIVE AGENT ON BEHALF OF ITSELF AND ALL THE PLEDGEES


UNION BANK, N.A.


By
   
Name:
James B. Goudy
 
Title:
Vice President
 



Share Kun-Pledge Agreement
17

--------------------------------------------------------------------------------

 


Annex 1. to the Supplemental Agreement


DETAILS OF ADDITIONAL SHARES


WOONGJIN ENERGY CO., LTD.


Shareholder
Type of Shares
Number of Shares
Sunpower Corporation
   



Share Kun-Pledge Agreement
18

--------------------------------------------------------------------------------

 


EXHIBIT C


FORM OF NOTICE OF ASSIGNMENT


___, 20[**]


To:
Daishin Securities Co., Ltd.



With copy to: Woongjin Energy Co., Ltd.


Re: Security Assignment


We, SUNPOWER CORPORATION (the “Assignor”), do hereby give notice that that we
have assigned by way of security to UNION BANK N.A. and HSBC BANK, USA, NATIONAL
ASSOCIATION (collectively, the “Assignees”, which expressions shall include
their respective successors in title, permitted assigns and permitted
transferees from time to time) pursuant to the terms and conditions provided in
a certain Share Kun-Pledge Agreement entered into by and among the Assignor, the
Assignees and UNION BANK N.A. acting as administrative agent on behalf of the
Assignees (the “Administrative Agent”) dated as of October 29, 2010, all of our
rights, title, interest, benefits and claims with respect to the Pledged Shares
(identified below), including the right to demand the return, delivery or
transfer of the share certificates representing the Pledged Shares from the
Korea Securities Depository. Please acknowledge receipt of this notice and the
Assignor’s assignment referred to in above without any objection by signing
below and returning such acknowledgement to the Administrative Agent.


Pledged Shares:


WOONGJIN ENERGY CO., LTD.


Shareholder
Type of Shares
Number of Shares
Sunpower Corporation
Ordinary
19,398,510 shares of common stock; representing 31.29% of all issued and
outstanding shares of the Company



SUNPOWER CORPORATION


By
   
Name:
 
Title:
 



[fixed date stamp]


Share Kun-Pledge Agreement
19

--------------------------------------------------------------------------------

 


Acknowledged by:


DAISHIN SECURITIES CO., LTD.


By
   
Name:
 
Title:
 



[fixed date stamp]
 
Share Kun-Pledge Agreement
20

--------------------------------------------------------------------------------